           Case 1:19-cv-01109-SES Document 21 Filed 06/23/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH JOHN ALLEN,                      :     CIVIL NO.: 1:19-CV-01109
                                        :
               Plaintiff,               :     (Chief Magistrate Judge Schwab)
      v.                                :
                                        :
ANDREW M. SAUL,                         :
Commissioner of Social Security,        :
                                        :
               Defendant.               :

                                   ORDER
                                 June 23, 2020

      Upon consideration of the parties’ stipulation (doc. 20), IT IS ORDERED

that Plaintiff Joseph J. Allen is awarded attorney fees under the Equal Access to

Justice Act (EAJA), in the amount of Two Thousand, Two Hundred and Fifty

dollars ($2,250.00). The attorney fees will be paid directly to Plaintiff and sent to

the business address of Plaintiff’s counsel, Ronald T. Tomasko, Esquire. Full or

partial remittance of the awarded attorney fees will be contingent upon a

determination by the Government that Plaintiff owes no qualifying, pre-existing

debt(s) to the Government. If such a debt(s) exists, the Government will reduce

the awarded attorney fees in this Order to the extent necessary to satisfy such

debt(s).


                                              S/Susan E. Schwab
                                              Susan E. Schwab
                                              United States Chief Magistrate Judge
